Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
	Claims 1 and 3 – 5 have been amended. New claims 12 and 13 have been added.
Status of Claims 
	Claims 1 – 13 are rejected under U.S.C. 103. 
Response to Arguments
	The following is in response to applicant’s remarks filed 12/15/2020.
	Applicant argues that the amended claim 1 containing the newly added limitation of the first and second cathode active material are both NCM based cathode active materials as well as each of nickel cobalt and manganese in the second cathode active material has a uniform concentration throughout the entire particle overcomes the previous rejection over the combination of Yosuke, Sun, and Tae.
	The examiner agrees that the newly amended limitation overcomes the previous rejection for at least the addition of the limitation of the first and second material being a NCM based material, and the previous rejections have been withdrawn. 
	New art has been cited in the current rejections of claims 1 – 5 and 10 – 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5, and 10 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over, Konishi, US20110129734A1 and Park, US20200235381A1. 

For claim 1, Konishi teaches a lithium secondary battery (lithium-ion secondary battery)[0009], comprising: a cathode (cathode) [0013] including a first cathode active material (first cathode material)[claim 1]  and a second cathode active material (second cathode material)[claim 1] ; an anode (anode)[claim 7]; and a separator (separator)[claim 7] interposed between the cathode and the anode [claim 7], wherein the first cathode active material includes a lithium metal oxide containing nickel, cobalt, and manganese [claim 1 
	Wherein the second cathode active material includes a lithium metal oxide containing nickel, cobalt, and manganese [claim 1]. 
Konishi does not teach wherein the first cathode active material includes a lithium metal oxide including a concentration gradient region between a central portion and a surface, and 
	Park teaches a cathode for a lithium secondary battery containing a first cathode active material (i.e., the second positive active material of Park) including a lithium metal oxide containing nickel, cobalt and manganese and a concentration gradient region between a central portion and a surface [pars. 0036,0046-0053] in order to obtain a cathode having an active material exhibiting improved structural stability, resistance characteristics, and output characteristics, thus improving fast-charging characteristic [par. 0053].  Park further discloses the cathode contains a second cathode active material (i.e., the first positive active material of Park) including a lithium cobalt oxide formed as having a single particle structure in which lithium, cobalt and additional doping metal(s) have a uniform concentration throughout an entire particle which acts as an active material that is easily mass-produced due to easy preparation, and exhibits stable life characteristics and output characteristics at a high [pars. 0036-40].  
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have modified the first and second cathode active materials of Konishi wherein the first cathode active material includes a lithium metal oxide including a concentration gradient region between a central portion and a surface in order to provide the cathode with improved structural stability, resistance characteristics, and output characteristics, thus improving fast-charging characteristic [par. 0053], and wherein the second cathode active material includes a lithium metal oxide having a single particle structure, and each of nickel, cobalt and manganese in the cathode active material has a uniform concentration throughout an entire particle, where the second active material can be easily mass-produced due 

For claim 2, modified Konishi teaches the lithium secondary battery according to claim 1, 
Further, Park teaches wherein the single particle structure includes a single crystalline structure (stable crystal structure) [0063].

For claim 3, modified Konishi the lithium secondary battery according to claim 1, 
Further, Konishi teaches, wherein the first cathode active material includes a first lithium metal oxide represented by Chemical Formula 1 wherein M1 is nickel, M2 is cobalt, and M3 is manganese: 
[Chemical Formula 1] 
LixM1aM2bM3cOy ,
0 < x ≤ 1.1, 2 ≤ y ≤ 2.02, 0 ≤a ≤ 1, 0 ≤ b ≤ 1, 0 ≤ c ≤ 1 and 0< a + b + c ≤ 1 [claim 1]
Park teaches a cathode for a lithium secondary battery containing a first cathode active material (i.e., the second positive active material of Park) including a lithium metal oxide containing nickel, cobalt and manganese and a concentration gradient region between a central portion and a surface [pars. 0036,0046-0053]

For claim 4, modified Konishi teaches the lithium secondary battery according to claim 3, 
Further, Konishi teaches wherein (Ni1-y-z 0.05 ≤ y ≤ 0.5, 0.01 ≤ z ≤ 0.1) 0.6 a< 0.95 and 0.05 ≤ b+c ≤ 0.4 in Chemical Formula I (Lix Ni1-y-z Coy Mz O2)[claim 1] .

claim 5, modified Konishi teaches the lithium secondary battery according to claim 3, 
Further, Konishi teaches wherein (Ni1-y-z 0.05 ≤ y ≤ 0.5, 0.01 ≤ z ≤ 0.1), 0.7 ≤ a ≤ 0.9 and 0.1≤ b+c ≤ 0.3 in Chemical Formula 1 (Lix Ni1-y-z Coy Mz O2)[claim 1].

For claim 10, modified Konishi teaches the lithium secondary battery according to claim 1, 
Further, Konishi teaches wherein a blending weight ratio (mixing ratio) of the first cathode active material (first lithium-transition metal composite oxide) and the second cathode active material (second lithium-transition metal composite oxide) is in a range from 80:20 to 10:90 (mixing ratio 30% - 70%)[claim 4].

For claim 11, modified Konishi teaches the lithium secondary battery according to claim 1, 
Further, Konishi teaches wherein a blending weight ratio (mixing ratio) the first cathode active material (first lithium-transition metal composite oxide) and the second cathode active material (second lithium-transition metal composite oxide) is in a range from 50:50 to 10:90 (mixing ratio 30% - 70%)[claim 4].

Regarding claim 12, modified Konishi the lithium secondary battery according to claim 1, 
Further, Park teaches wherein the first cathode active material further includes a doping containing at least one selected from the group consisting of Al, Ti, Ba, Zr, Si, B, Mg, P, V and W (doping element)[claim 7](M1 of formula 1 is at least one of aluminum (Al), titanium (Ti), magnesium (Mg), and zirconium (Zr))[claim 1].

Regarding claim 13, modified Konishi teaches the lithium secondary battery according to claim 1, 
Further, Park teaches wherein the first cathode active material further includes a coating layer containing at least one selected from the group consisting of Al, Ti, Ba, Zr, Si, B, Mg and P (first cathode active material contains a coating layer consisting of an element selected from Al, Ti, Mg, and Zr)[0041].


Claims 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Konishi, US20110129734A1, and Park, US20200235381A1as applied to claim 1 above, and further in view of Jun-suk, US20180261832A1.

For claim 6, modified Konishi teaches the lithium secondary battery according to claim 1, 
Further, Konishi teaches wherein the second cathode material includes a second lithium metal oxide represented by Chemical Formula 2: 
[Chemical Formula 2]
LixNiaCObMncM4dM5eOy
wherein, in Chemical Formula 2,
 M4 includes at least one selected from Ti, Zr, Al, Mg or Cr, 
M5 includes least one selected from Sr, Y, W or Mo,
 0<x<1.5, 2 ≤ y ≤ 2.02, 0.313 ≤a ≤ 0.353, 0.313 ≤ b ≤ 0.353, 0.313 ≤ c ≤ 0.353 0 ≤ d ≤ 0.03, 0 ≤e ≤ 0.03, and 0.98 ≤ a+b+c ≤ 1.02 (when d is zero formula 1 is LixNiaCObMncM5eOy) [claim 1]
Konishi does not teach in their formula 2, it fails to contain a value of Ni that falls within the range of the limitation as the lowest value would be Ni0.7. 
Jun-suk teaches a lithium-nickel transition oxide for use a cathode active material in a lithium battery with the formula Li(1+a)Ni(1-b-c)MnbCocMdO2 [0061] where M is at least one metal element selected from the group consisting of Al, Mg, Fe, Cu, Zn, Cr, Ag, Ca, Na, K, In, Ga, Ge, V, Mo, Nb, Si, Ti and Zr. (-0.1≤ A <0.2, 0≤ B <1, 0≤ C <1, and 0≤D≤0.2) [0063]. The effect of the material is taught by figures Fig. 3, Fig. 4, Fig. 5, and Fig.6. 
It would have been obvious to one skilled in the art prior to the effective date of the invention to use the formula for the cathode active material taught in Jun-suk as the second cathode active material of the invention of combined technical features of modified Konishi to achieve the experimental results taught by Jun-suk.

For claim 7, modified Konishi teaches, the lithium secondary battery according to claim 6, 
Further, Jun-suk teaches wherein the second lithium metal oxide includes Li1.0Ni1/3Co1/3Mn1/3O2 (Li(1+a)Ni(1-b-c)MnbCocMdO2)[0061] (-0.1≤ A <0.2, 0≤ B <1, 0≤ C <1, and 0≤D≤0.2)[0063].

For claim 9, modified Konishi teaches the lithium secondary battery according to claim 1, 
The instant application teaches that the single particle structure is the cause of superior heat resistance. Park teaches a single particle structure (single particle form)[0081]. 
The limitation wherein the second cathode active material shows an exothermic peak of 25 J/g or less at 320 *C or more in a DSC measurement is an inherent property of the cathode active . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Konishi, US20110129734A1, Park, US20200235381A1, and Jun-suk, US20180261832A1 as applied to claim 6 above, and further in view of Toya, US20130078520A1 as evidenced by “Understanding Particle-Size-Dependent Electrochemical Properties of Li2MnO3-Based Positive Electrode Materials for Rechargeable Lithium Batteries” Naoaki Yabuuchi, Kei Kubota, Yoshinori Aoki, and Shinichi Komaba The Journal of Physical Chemistry C 2016 120 (2), 875-885 DOI: 10.1021/acs.jpcc.5b10517.

For claim 8, modified Konishi teaches the lithium secondary battery according to claim 1,
Modified Konishi does not teach wherein the second cathode active material has a primary particle shape.
Park teaches the second cathode active material of a single particle shape [0244][0249].
Further, Toya teaches a cathode active material for use in a lithium secondary battery with primary particles of a plate or needle shape [0257]. These particles have a larger size than more fine primary particles [0037]. Particle size of active materials effects performance abilities of the battery as evidenced by the ACS publication. 
Then it would have been obvious to one skilled in the art at the time of filing to combine the cathode active material of modified Konishi with the primary particle shape of Toya having improved performance abilities as evidenced by ACS to improve battery performance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Slifka can be reached on (571) 270-5838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        

/Haroon S. Sheikh/Primary Examiner, Art Unit 1724